Order entered November 23, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00954-CV

          IN THE INTEREST OF T.J., W.J. AND T.J., CHILDREN

                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 199-30035-2021

                                       ORDER

      Appellant’s Unopposed Motion for Extension to File Brief is GRANTED.

The time for appellant to file her brief is extended to December 21, 2022.

      In light of the accelerated nature of this appeal, further requests for

extensions of time for this filing will be disfavored.

                                               /s/   DENNISE GARCIA
                                                     JUSTICE